 

Exhibit 10.2 

 

FIRST AMENDMENT TO THE

EMPLOYMENT AGREEMENT AMONG



FIRST DEFIANCE FINANCIAL CORP., FIRST FEDERAL BANK OF THE MIDWEST



AND KEVIN T. THOMPSON

 

 



This First Amendment (this “Amendment”) to the Employment Agreement (the
“Agreement”) by and between First Defiance Financial Corp. (“First Defiance”),
First Federal Bank of the Midwest (“First Federal”), and Kevin T. Thompson (the
“Executive”) dated January 1, 2014 is entered into to be effective as of
December 31, 2017.

 

WHEREAS, pursuant to Section 12 of the Agreement, the parties may modify the
Agreement by a written instrument duly executed by each party; and

 

WHEREAS, the parties desire to amend the Agreement to extend the term and
clarify certain definitions therein;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby mutually acknowledged, the parties hereby agree
to amend the Agreement, effective as of the date set forth above, as follows:

 

3.Section 2(b) of the Agreement is hereby amended by deleting the last sentence
thereof and replacing it with the following:



 

Notwithstanding the foregoing, no Term shall extend past December 31, 2018.

 

4.The parties to the Agreement agree to clarify that the term “Bonus” as defined
in Section 3(a) of the Agreement means only annual cash bonuses, including the
annual payment made to the Executive under the short term incentive plan.

 



 

[SIGNATURE PAGE FOLLOWS]



 

 

 

 

IN WITNESS WHEREOF, this Amendment has been executed on February 20, 2018 to be
effective as of the date first above written.

 

 



Attest:    FIRST DEFIANCE FINANCIAL CORP.             /s/ Danielle Figley By:
/s/ William J. Small     Name: William J. Small       Title: Chairman          
  Attest:   FIRST FEDERAL BANK OF THE MIDWEST           /s/ Danielle Figley By:
/s/ William J. Small     Name: William J. Small       Title: Chairman          
  Witness:                   /s/ Donald P. Hileman /s/ Kevin T. Thompson      
Kevin T. Thompson  

 





 

